Citation Nr: 1735974	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  12-31 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to October 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In May 2017, a videoconference hearing was held before the undersigned. A transcript of the hearing is associated with the Veteran's claims file. At the May 2017 hearing, the Veteran sought, and was granted, a 90-day abeyance period for the submission of additional evidence. 38 C.F.R. § 20.709 (2016). The Veteran waived initial Agency of Original Jurisdiction consideration for evidence submitted after the hearing. See 38 C.F.R. § 20.1304 (2016). In August 2017, additional evidence was received from the Veteran.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the Veteran's bilateral hearing loss is shown to be etiologically related to service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met. 
38 U.S.C.A. §§ 1110, 1157 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

As the Board's decision is completely favorable to the Veteran, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

II. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service. Walker 
v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). Service connection may nonetheless be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be established for certain chronic diseases manifested to a compensable degree within a presumptive period following separation from service. 38 C.F.R. §§ 3.307, 3.309 (2016). Sensorineural hearing loss is a chronic disease with a presumptive period of one year. 38 C.F.R. §§ 3.307, 3.309 (2016). Alternatively, when a disease is not shown to be chronic during service or within the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. 38 C.F.R. § 3.303(b).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a)(1). Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis. Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends his bilateral hearing loss is the result of his noise exposure in service, to include a vehicle he was riding in being hit by a tank mine. 

The Board finds it is reasonably shown that the Veteran's bilateral hearing loss disability is related to his service. 

The Board concedes the Veteran has a current bilateral hearing disability under 38 C.F.R. § 3.385. This is supported by an August 2010 VA examination. The Board also concedes the Veteran was exposed to excessive noise in service working as a combat engineer. This is supported by his DD-214, the position of combat engineer being determined as highly probable for noise exposure, and the Veteran's lay statements. The issue before the Board is whether the Veteran's bilateral hearing loss disability is caused by or related to his service. 

Service treatment records are silent for complaints, treatment, or diagnosis of hearing loss. The Veteran's entrance and separation audiological examinations did not reflect hearing loss. The Veteran reports that he experienced hearing loss in service after a vehicle he was riding in was hit by a tank mine. See December 2014 statement and May 2017 hearing testimony. 

Post-service records do not contain treatment or audiological testing for hearing loss until June 1989, in which a bilateral hearing disability under 38 C.F.R. § 3.385 was shown. The Veteran reported noticing continuing hearing loss after service, but not receiving treatment. See May 2017 hearing testimony. The Veteran's wife reported that once the Veteran returned from active duty, she noticed he could not hear when his back was turned to her, had difficulty hearing low sounds or whispers, and had difficulty hearing when there was background noise. See May 2010 statement. 

In August 2010, a VA examiner opined the Veteran's hearing loss was less likely as not caused by or the result of service because of normal hearing thresholds at discharge and no significant changes in hearing thresholds from pre-induction to separation testing. 

In August 2017, a private audiologist opined the Veteran's hearing loss was at least as likely as not related to his military service. Specifically, the examiner stated it was at least as likely as not that the Veteran's significant noise exposure during service, including a significant explosion caused by a mine, played a significant role in his symptoms. He opined that even if the Veteran had noise exposure in the civilian world after service, there was no way to prove the mine explosion and other cumulative noise exposures during service did not cause damage to his hearing and have a causal relation in contributing to his hearing loss. 

The Board finds both the August 2010 and August 2017 medical opinions competent and credible. The Board gives greater probative weight to the August 2017 medical opinion, as it is consistent with the Veteran's statements regarding his noise exposure in service and the Veteran's and his wife's reports of continued hearing loss symptoms since service. The Veteran is competent to report symptoms of hearing loss, the onset of these symptoms, and noise exposure in service. The Veteran's wife is competent to report her observations of the Veteran's hearing loss.  As the evidence is in relative equipoise, the Veteran will prevail. 

Resolving any reasonable doubt in favor of the Veteran, entitlement to service connection for bilateral hearing loss is warranted. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted. 




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


